Title: To George Washington from Philip Pendleton, 23 February 1787
From: Pendleton, Philip
To: Washington, George



Sir.
Berkeley Co. Feby 23rd 1787.

The late decision between the Hites Grantees & the late Lord Fairfax, has occasioned great uneasiness in this County. among many others, a few of us who are interested in lands adjoining a Tract you hold on Bulskin are a little alarmed; It appears by the proceedings in that suit that a survey had been made for Joist Hite on both sides that run. So much thereof as lay on the So. side they acknowledge to have been sold to one Lewis Thomas under whom you hold, as well as by a Patent from Lord Fairfax granted either to Thomas, George Johnson from whom we are informed you were the immediate purchaser or to yourself since your purchase.
in making the survey on which this Patent Issued we find no regard was paid to the Original made for Hite but in this as in many other Cases of a similar nature, some parts were intentionally left out & other lands of greater value taken in as best suited the purchase. the lands thus left out, were considered as Vacant Lands & have without any kind of molestation been Patented held & enjoyed ever since by other persons. I am told that about four acres of the original Survey is possessed by Mr Robt Throckmorton about Seven by John McCormack & a few, I do not know how many by Thornton Washington who holds thro’ me of Owen Thomas who was the Eldest son & Heir at Law of Lewis, under whom you claim the Lands you hold there. We are well assured that shoud you have all the rights of Lewis Thomas to that survey you are perfectly satisfied with the survey on which your Patent Issued and do not wish or expect to recover one acre more, yet a Copy of the decree has been served upon us, which makes it necessary for us to State our Claims to the Court—the equity of which your Excellency will at once percieve arises from the Conduct of those claiming under Hite who Carved out their own lands & left the ballance to the next adventurers —However we think it woud save us a great deal of expence &

Trouble, woud your Excellency relinquish to us & those claiming under us your right in such parts of the Original survey as we are respectively possessed off. we have requested the bearer hereof John McCormack to wait on you for that purpose. this we the more readily expect as your Excellency never has heretofore put in any claims to these lands. I will only beg leave to add that it will perhaps render us essential service & for which we shall ever retain the most gratefull sentiments. I have the Honour to be yr Excellency’s Mo. Obt Servt

Phil. Pendleton

